Citation Nr: 1825532	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for depression, claimed as secondary to service-connected migraine headaches.
 
2. Entitlement to an evaluation in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to June 1969 and from July 1971 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
In June 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The issue of entitlement to an evaluation in excess of 10 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2015 hearing, the Veteran, through his representative, requested to withdraw the issue of entitlement to service connection for depression, claimed as secondary to service-connected migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for depression, claimed as secondary to service-connected migraine headaches have been met and the appeal as to this issue is withdrawn. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2017). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the June 2015 hearing, the Veteran, through his representative, withdrew from consideration the issue of entitlement to service connection for depression, claimed as secondary to service-connected migraine headaches. Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

Entitlement to service connection for depression, claimed as secondary to service-connected migraine headaches is dismissed.



REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide a new VA examination.

The Veteran seeks entitlement to an evaluation in excess of 10 percent for migraine headaches.

Initially, the Board observes that the Veteran has received VA treatment for his migraine headaches, including prescription medication.

The Veteran underwent a VA examination for his migraine headaches in June 2013. The examiner diagnosed the Veteran with migraine and tension headaches, which do not result in characteristic prostrating attacks.

In June 2015, the Veteran, his spouse, and his representative testified that the Veteran's symptoms have worsened since his most recent and pertinent VA examination. Particularly, the Veteran complained of severe, prostrating headaches that occur at least one a week. It was explained that he frequently retreats to a secluded recliner during these attacks. The Veteran also stated that he takes additional prescription medication to treat his headaches. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). Given this testimony and the considerable time period since the Veteran's previous VA examination, the Board finds that a new VA examination would be of considerable assistance in determining his claim.

As indicated above, the Veteran has received ongoing VA treatment for his migraine headaches. However, the latest available or pertinent VA treatment records are from approximately 2014. Any outstanding treatment records for the Veteran's claimed disabilities would help shed light on his claim, including any VA treatment he has received for his headaches. Therefore, VA should obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

If the Veteran keeps a headache calendar or otherwise keeps a record of his headaches, he is offered the opportunity to submit that record to the AOJ as part of this development.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a new VA headache examination. Forward the entire electronic claims file to a suitably qualified VA examiner to determine the current severity of the Veteran's migraine headaches. In accordance with the latest worksheet for rating migraine headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his migraine headaches. The examiner should also identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected migraine headaches. The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed.

3. After the development requested has been completed, the AOJ should review any examination report or opinion to ensure that they are in complete compliance with the directives of this REMAND. If a report is deficient in any manner, the AOJ must implement corrective procedures.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


